DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

1.	Claims 1, 8-10, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Karamov et al. (US 20140229657) “Karamov”, in view of Nakanishi (US 20120226850).

2.	As per claim 1, Karamov discloses a nonvolatile memory device [a nonvolatile storage device, abstract, figure 7] including an address mapping table [a mapping table, figures 6a & 6b]; a memory including a sequential map table, wherein the sequential map table stores sequential map entries for consecutive logical block addresses among logical block addresses [consecutive LBA mapping, figures 6a & 6b], the logical block addresses being received with write requests from a host device [figures 1 & 7]; and a processor configured to: read one or more map segments, including logical block addresses of which mapping information is to be updated from the address mapping table [updating the LBA mapping table, figures 6a & 6b] when a map update operation is triggered [readdressing operation triggered, figure 2]; store the read one or more map segments in the memory [figure 1 & 7]; sequentially change physical block addresses mapped to the respective logical block addresses to be updated, using a [physical-logical block addresses mapping update, figures 6a & 6b]; and store the changed physical block addresses in the memory [figures 1 & 7].
	Karamov does not disclose expressly a start logical block address and a start physical block address.
	Nakanishi discloses such addressing in figure 4.
	Karamov and Nakanishi are analogous art because they are from the same field of endeavor of memory access control.
	It would have been obvious to one of ordinary skill in the art to modify Karamov by including a virtual-physical address mapping as taught by Nakanishi in figure 4.
	The motivation for doing so would have been efficient storage resource utilization as expressly taught by Nakanishi in paragraph 5.

3.	As per claims 8-10 and 14, the claims recite an invention similar in scope as claim1.  Thus, the examiner directs the applicant’s attention to claim 1 rejection above.

4.	Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Karamov et al. (US 20140229657) “Karamov”, in view of Nakanishi (US 20120226850) as applied to claims 1, 8-10, and 14 above, and further in view of Shinomiya (US 20030033431).

5.	As per claim 5, Karamov discloses the memory, the logical block addresses and the host access in figures 1, 6a, and 7.
	Karamov does not disclose expressly an address buffer.
	Shinomiya discloses a translation-lookaside buffer in the abstract.
	Karamov and Shinomiya are analogous art because they are from the same filed of endeavor of addressing.

	The motivation for doing so would have been address translation performance improvement as expressly taught by Shinomiya in paragraphs 11 & 12.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

A.	Allowable Subject Matter
	Claim 17 is allowable.
The primary reasons for allowance of claim 17 in the instant application is the combination with the inclusion in these claims that “one or more sequential map entries each including a start logical address and a length of consecutive logical addresses and a start physical address; and a control component configured to: identify, within the sequential map table, a to-be-updated sequential map entry based on consecutive logical addresses in second 
	Claims 2-4, 6, 7, 11-13, 15, and 16 are objected to.
The primary reasons for allowance of claims 2 and 11 in the instant application is the combination with the inclusion in these claims that “wherein the first sequential map entry comprises a logical block address length”.  The prior art of record neither anticipates nor renders obvious the above recited combination. 
The primary reasons for allowance of claim 15 in the instant application is the combination with the inclusion in these claims that “detecting regions where the logical block addresses to be updated are stored in an address buffer including regions in which logical block addresses received with write requests from a host device are respectively stored, when the sequential map entry is not present; and changing physical block addresses mapped to the logical block addresses to be updated into physical block addresses corresponding to the detected regions”.  The prior art of record neither anticipates nor renders obvious the above recited combination. 
As allowable subject matter has been indicated, applicant's response must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 C.F.R. § 1.111(b) and § 707.07(a) of the MPEP.

B.	Claims Rejected
	Claims 1, 5, 8-10, and 14 are rejected.

Direction for Future Remarks
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAE UN YU whose telephone number is (571)272-1133.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sanjiv Shah can be reached on (571)272-4098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JAE U YU/Primary Examiner, Art Unit 2135